Citation Nr: 0313304	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  00-07 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel

INTRODUCTION

The veteran had active military service from October 1969 to 
August 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
RO, which found that no new and material evidence had been 
submitted to reopen a claim of service connection for a back 
disorder.  

In April 2001, the Board issued a decision which denied the 
claim on appeal.  The veteran appealed to the United States 
Court of Appeals for Veterans Claims (Court), and in a July 
2001 Order, the Court vacated the Board's April 2001 
decision, based upon a joint Unopposed Motion for Remand And 
To Stay Proceedings of the parties, and the Court remanded 
the matter to the Board for further action.  In June 2002, 
the Board entered another decision which again denied the 
claim on appeal.  However, in September 2002, the Board 
issued an Order to Vacate the June 2002 Board decision, based 
on the discovery that additional evidence had been received 
at the Board on June 14, 2002, which had not been associated 
with the claim file at the time of the issuance of the Board 
decision dated on June 17, 2002.  See 38 C.F.R. § 20.904 
(2002).  The Board then reviewed the additionally received 
evidence and in September 2002 initiated additional 
development at the Board.  See  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 66 
Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001), codified at 
38 C.F.R. § 3.159 (VCAA).  This Board development resulted in 
the receipt of additional evidence.  In March 2003, the 
veteran and his representative were issued notice of the 
Board's receipt of such evidence, and the veteran's 
representative responded later that month with a request for 
further development.  This Board Remand accomplishes the 
development requested by the veteran's representative, and 
complies with recent Court precedent opinion issued in May, 
2003, as detailed below.  




REMAND

The Board initially notes that a November 2000 change in VA 
law allowed for certain development to be accomplished at the 
Board without the need to remand the appeal to the RO.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA).  Notice of this change in law 
was given to the appellant.  See Unopposed Motion For Remand 
And To Stay Proceedings, dated in June 2001.  Among other 
things, this law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  As 
noted in the above Introduction, in September 2002 the Board 
initiated necessary development pursuant to VCAA.  Although 
the veteran was provided notice this Board development in 
March 2003, the veteran's representative replied that 
additional development was needed.  See representative's 
correspondence dated March 20, 2003.  Before the Board could 
consider the request of the veteran's representative, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) issued a decision, which now requires that 
the Board remand this case so that the requested development 
may be completed at the RO, and not at the Board.  

In Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir., May 1, 2003) (DAV case herein), the Federal 
Circuit held that that part of VCAA, at 38 C.F.R. 
§ 19.9(a)(2)(ii), which allowed for Board development, was 
invalid as contrary to 38 U.S.C.A. § 5103(b).  The 
development requested below must now be completed at the RO, 
so as to fulfill the requirements of VCAA under the above 
Federal Circuit case.  Specifically, since the Board received 
additional evidence at the Board, and since the March 20, 
2003 correspondence of the veteran's representative clearly 
does not waive RO consideration of this evidence-counsel 
argues that the Board development is incomplete, a remand in 
this case is indicated so as to comply with the Federal 
Circuit's DAV case.  

In remanding the matter, the Board points out that the 
Board's September 2002 development memorandum requested and 
obtained additional service medical records from the National 
Personnel Records Center (NPRC herein).  However, the request 
did not specifically include a search for any and all in-
patient hospital, out-patient treatment, physical therapy, or 
other associated clinical and x-ray records or reports for 
the veteran from the, "97th General Hospital located in 
Germany," to include any x-ray studies of the spine alleged 
to have been conducted there in August 1971.  See argument of 
veteran's representative dated in March 2003.  It is noted 
that the veteran's service medical records include notation 
of back pain following a pre-service motorcycle injury in 
1967.  Additionally, these records and records obtained from 
NPRC in January 2003 show that the veteran was last stationed 
in Hanau, Germany (formerly West Germany), with the 6th 
Service Battery, 40th Field Artillery Battalion, and that his 
post-separation examination was conducted at the 3rd Armored 
Division Aid Station, located in Hanau, Germany on August 14, 
1971.  

Accordingly, the Board is of the opinion that the RO should 
contact NPRC specifically requesting copies of any and all 
in-patient hospital, out-patient treatment, physical therapy, 
or other associated clinical and x-ray records or reports for 
the veteran at either the "97th General Hospital" or the 3rd 
Armored Division Aid Station, located in Hanau, Germany.  

The veteran's representative also requests that the RO 
contact the VA Medical Center located in Ann Arbor, Michigan 
(VAMC), and specifically request copies of any and all VA in-
patient hospital, out-patient treatment, physical therapy, or 
other associated clinical and x-ray records or reports for 
the veteran, specifically to include records dated from 
August 1971 to October 1984.  While the Board requested 
copies of all available records from this VAMC, records 
received were dated no earlier than October 1984.  The 
salient point is that the veteran's claims file includes no 
explanatory documentation as to whether or not earlier VAMC 
records exist.  This development should be completed at the 
RO, with documentation for future reference on appeal.  

Because of the change in the law brought about by VCAA, the 
Federal Circuit's DAV case, and in light of the requested 
development, a remand in this case is required, to include 
compliance with the notice and duty to assist provisions 
contained in the new law.  Disabled American Veterans, et. 
al. v. Secretary of Department of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir., May 1, 2003); See also, VCAA 
codified at 38 U.S.C. §§ 5102, 5103, 5103A.  Therefore, for 
these reasons, the case is remanded for the following 
development:  

1.  The RO should contact the veteran and 
his representative and request that they 
submit the names, addresses, and 
approximate dates of treatment of all VA 
and/or non-VA (private) care providers 
who treated the veteran for any back 
pain, spine disorder, or disability, or 
any other associated symptomatology, 
since both prior to the veteran's entry 
into service in October 1969, throughout 
his military service, and from August 
1971 to the present.  

Thereafter, the RO should obtain copies 
of any additional VA and/or non-VA 
(private) records dated both prior to 
October 1969 and since then-if not 
already of record, as identified by the 
veteran.  Without delay, and regardless 
of the veteran's response, if any, to the 
above, the RO-on its own initiative-
should request and obtain copies of VA 
treatment records from the VA medical 
center located in Ann Arbor, Michigan, 
dated prior to October 1984.  If such 
records are not available, then this 
should be documented, after all indicated 
follow-up leads and sources have been 
contacted.  

As to any private treatment records, the 
RO should first secure the necessary 
release(s), prior to the RO obtaining 
copies of any such records.

2.  The RO should contact the NPRC and 
request and obtain copies of any 
additional service medical records for 
the veteran's active duty from October 
1969 to August 1971, specifically to 
include copies of any and all in-patient 
hospital, out-patient treatment, physical 
therapy, or other associated clinical and 
x-ray records or reports at either the 
"97th General Hospital" or the 3rd 
Armored Division Aid Station, located in 
Hanau, Germany.  In doing so, the RO 
should request the NPRC to clarify any 
further necessary development in this 
regard.  Copies of the RO's written 
request(s), and the NPRC's response(s), 
must be maintained in the claims file.  
All leads must be pursued.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified at 
38 U.S.C. §§ 5102, 5103, 5103A) are fully 
complied with and satisfied.  Notice of 
VCAA must be given in this case.  

4.  Thereafter, the RO should 
readjudicate the veteran's claim on 
appeal.  If the decision, in whole or in 
part, remains adverse to the veteran, he 
and his representative should be provided 
a supplemental statement of the case, 
with an opportunity to respond thereto.  
Evidence recently submitted and not 
previously considered should be reviewed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


